DETAILED ACTION
First Office Action with respect to claims 1-8.  Claims 1 and 8 are independent. This application is a 371 of international application PCT/CN2019/118624,  filed 11/15/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-8,086,690 B1
Heymans et al. 
05-2011
US-2020/0074439 A1
Hayman et al.
03-2020
WO-2019/128355 A1
Xiao, Mingke
07-2019


35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 8 limitations that include a collection module, clustering module, selection module and screening modules have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “module” coupled with functional language of  collecting, clustering and selecting without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  The module units can be realized through hardware or software/firmware. In other words, any generic processor executing software may be used.  Specification p. 12-14 and Figs. 5 & 6.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite the limitations of ‘selecting the target cluster object … based on the preset rules’.  There is insufficient antecedent basis for this limitation in the claim.  Besides the lack of antecedent basis there is a lack of clarity for what the selecting is based upon. What are the preset rules?  Dependent claims 2-7 are rejected for the same reason as noted above for claim 1 because they fail to correct the lack of clarity.  Appropriate correction is required.

Allowable Subject Matter
Claims 3-5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not teach each and every element of the rewritten independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayman (US 2020/0074439) in view of Heymans (US 8,086,690) and in consideration and further view of Xiao (WO 2019/128355).

Regarding claim 1, Hayman discloses – An IP positioning method, including: collecting a plurality of coordinates pointing to the same IP address, and mapping them to one coordinate system [0002-0004],  selecting the principal cluster circle containing the largest number of the principal cluster objects as the target cluster circle [0047-0048], selecting the target cluster object from the principal cluster objects included in the target cluster circle based on the preset rules, [0047-0048] and taking the GPS coordinate of the target cluster object as the IP center coordinate of the IP address. [0058]
Hayman teaches - obtaining a plurality of coordinates for the plurality of IP addresses, determining a plurality of clusters for the plurality of coordinates based on distances between the plurality of coordinates. [0002-0004] the coordinates have been grouped into clusters (e.g., by a density based clustering algorithm). Each coordinate is associated with an IP address and a timestamp from the login history. The cluster with the greatest cardinality is selected. [0047, 0056-0057] See also paragraphs [0002, 0013, 0020, 0031-0033, 0047-0048, 0056-0058] ] and Figs. 2 & 4A
Hayman doesn’t expressly disclose clustering the GPS coordinates to obtain minimum one principal cluster circle based on the K- means clustering algorithm, wherein each GPS coordinate is the principal cluster object of the principal cluster circle.
In an analogous art, Heymans teaches a number of two-dimensional points corresponding to location information for a particular set of IP addresses. Each point shown in FIG. 4 may be defined by location information, such as the mapped latitude and longitude of the IP address. Geographic relevance component may perform a cluster analysis of points to determine likely clusters (act 203). The cluster analysis may be performed using a clustering algorithm, such as the "k-means" clustering algorithm or any other clustering algorithm known in the art. The result of the cluster analysis may be an indication of the number of relevant geographical clusters present in the set of two-dimensional points as well as information describing the clusters. The location may be determined or estimated based on global positioning system (GPS) information. (Col:4, Ln:51-60) (Col:5, Ln:55-67) (Col:6, Ln:4-16) (Col:8, Ln:20-24) and Figs. 3 & 4. 
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have used the combined techniques and system of Heymans with Hayman as an instructive description for determining an accurate location for a device by clustering coordinates associated with one or more IP addresses. The modification of Hayman with Heymans would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.  The resulting system could have therefore been applied to, for example, the specific requirements of the Xiao extract translation of the Abstract and Fig. 1 steps of the Xiao PCT application.  Combining the Hayman/Heymans system with the Xiao invention would have been useful for the case where the locations were gathered for a single IP address to eventually estimate a more accurate location for the device.  

Regarding claim 2, Hayman teaches and/or suggests calculating the mutual distances respectively between the principal cluster objects in the target cluster circle in the coordinate system, and select the principal distance and the secondary distance in sequence from the smallest to the largest; acquiring a plurality of principal cluster objects generating the principal distance and the secondary distance as a plurality of screening objects; selecting the target cluster object from the plurality of screening objects. [0003-004, 0020, 0032]
(Hayman teaches - The cluster engine is configured to cluster (i.e., partition into groups) a batch of coordinates based on distances between the coordinates. Determine a plurality of clusters for the plurality of coordinates based on distances between the plurality of coordinates, wherein the plurality of coordinates comprises: a first cluster comprising a first subset of the plurality of coordinates.)  While not precisely worded as the claim one of ordinary skill in the art would have been able to arrive at a number of methods to distinguish the cluster groups of coordinates using distance and other factors as well as described in Hayman.  Additionally, taking Heymans with Hayman on the whole, one of ordinary skill in the art would have been able to arrive at an algorithmic substitution for the claim 2 technique. Heymans, at Figs. 4 & 6-8 discusses partitioning the coordinates into clusters using density and relative locations of the coordinates. 

Regarding claim 6, Hayman teaches and/or suggests judging whether the number of GPS coordinates is greater than the preset threshold; if yes, randomly extracting the target GPS coordinates of the preset threshold value from the plurality of GPS coordinates; clustering the target GPS coordinates to obtain minimum one secondary cluster circle, wherein each target GPS coordinate is the secondary cluster object of the secondary cluster circle; selecting the secondary cluster circle which contains the largest number of the secondary cluster objects as the source cluster circle. As noted in claim 2, Heymans with Hayman, taken in portions or on the whole, one of ordinary skill in the art would have been able to arrive at an algorithmic substitution for the claim 6 technique. Heymans, at Figs. 4 & 6-8 discusses partitioning the coordinates into clusters using density and relative locations of the coordinates. Hayman does so with distances, cardinality and time at [0003-004, 0020, 0032].

Regarding claim 8, the analysis used for claim 1 applies as the claims contain similar features. Also, see Hayman at [0063-0068] and Figs. 1 & 5A.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2009/0037602 A1
Patel et al.
02-2009
US-6,665,715 B1
Houri, Cyril
12-2003



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/WILLIAM NEALON/Primary Examiner, Art Unit 2643